J-S55010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ALICIA M. LONGO                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    ROBERT T. LONGO, JR.,                      :
                                               :
                      Appellant                :   No. 727 MDA 2017

                       Appeal from the Decree April 4, 2017
                 In the Court of Common Pleas of Snyder County
                       Civil Division at No(s): CV-375-2016


BEFORE:      DUBOW, J., RANSOM, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED SEPTEMBER 27, 2017

        Appellant, Robert T. Longo, Jr., appeals pro se from the April 4, 2017

Divorce Decree entered in the Court of Common Pleas of Snyder County.

We dismiss this appeal.

        The underlying facts are not relevant to our disposition.     Appellate

briefs “must conform to the requirements of the Pennsylvania Rules of

Appellate Procedure” and this Court may dismiss or quash an appeal if the

defect in the brief is substantial.        Commonwealth v. Adams, 882 A.2d
496, 497-98 (Pa. Super. 2005). See also Pa.R.A.P. 2111-2119 (discussing

required content of appellate briefs and addressing specific requirements of

each subsection of brief on appeal).


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S55010-17


        Although appellate courts are “willing to construe liberally materials

filed by a pro se litigant, pro se status generally confers no special benefit

upon an appellant.        Accordingly, a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.”

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003)

(citation omitted). “This Court will not act as counsel and will not develop

arguments on behalf of an appellant.” Commonwealth v. Hardy, 918 A.2d
766, 771 (Pa. Super. 2007) (citation omitted). Further, “[w]hen issues are

not properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review, a court will not consider the

merits thereof.” Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa.

Super. 1982).

        Appellant’s Brief is woefully inadequate.     It does not contain a

statement of jurisdiction, the text of the order from which Appellant purports

to appeal, a statement of the scope and standard of review, a summary of

the argument, the trial court’s 1925(a) Opinion, or an averment that the trial

court did not order Appellant to file a Pa.R.A.P. 1925(b) Statement.      See

Pa.R.A.P. 2111(a)(1), (2), (3), (6), (10), (11).

        In addition, the statement of questions involved is unacceptably vague

and inadequate.1       The argument section is completely devoid of, among

____________________________________________


1
    Appellant raises the following issues:
(Footnote Continued Next Page)


                                           -2-
J-S55010-17


other things, any discussion and citation to supporting authority as required

by Pa.R.A.P. 2119(b). See Hardy, supra at 771 (Pa. Super. 2007) (stating

that it is an appellant’s duty when briefing issues to present arguments that

are sufficiently developed with pertinent discussion, references to the record,

and citations to legal authorities); Commonwealth v. B.D.G., 959 A.2d
362, 371–72 (Pa. Super. 2008) (“When an appellant fails to develop his

issue in an argument and fails to cite any legal authority, the issue is

waived.”). Rather, in challenging his Divorce Decree, Appellant repeatedly

makes assertions that do not relate to the substance of the Decree, including

vague allegations that Appellee committed crimes and the courts failed to

investigate.

      Appellant’s failure to adhere to the Rules of Appellate Procedure and to

develop his issues with citation to legal authorities prevents this Court from

conducting meaningful appellate review. We, thus, conclude that Appellant

has waived his issues. Accordingly, we dismiss this appeal.

      Appeal dismissed.




                       _______________________
(Footnote Continued)

      (1)      Should   the appeal be granted?
      (2)      Should   the judge’s decision be overturned?
      (3)      Should   [Appellee]’s crimes be investigated?
      (4)      Should   [Appellee] be charged with the crimes?

Appellant’s Brief at unpaginated 2 (some capitalization omitted).



                                            -3-
J-S55010-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/2017




                          -4-